Joseph F. Daly, J.
Before the new Code actions for the foreclosure of mortgages upon real estate could not be consolidated. (Grant v. Spencer, cited Voor. Code, 6th Ed., p. 257, note i.) The provisions of the Revised Statutes have uniformly been held to apply to actions at law only. (2 R. *128S. 383, § 36, 2 Wait’s Pr. 555.) And since the new Code went into operation the Supreme Court at special term has held the rule to be the same as before. (Beck v. Ruggles, Daily Reg. Sept. 19th, 1878.) The language of the new enactment (Code, § 817), which is nearly identical with that of the Revised Statutes, clearly in dicates that the legislature, having the uniform practice and current of decisions under that statute under consideration at the time of (¡he new enactment, did not intend a change in the law.
Motions denied, with $10 costs.